DETAILED ACTION
1.	This office action is in response to the amendment filed on 08/12/2021. 
2.  	Claims 5-24 are pending and presented for examination.

Response to Arguments
3. 	Applicant’s arguments with respect to claims 5-24 have been considered but are moot in view of the new ground rejection necessitate by applicant amendment.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 5, 7-10, 12-16, 18-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. US 2017/0300893 (hereinafter, Sasaki), in view of Nakamura US 2011/0019234 (hereinafter, Nakamura).

6.  	Regarding claim 5, Sasaki discloses a method for ordering actions at a point of sale (POS) device ([0047]: payment terminal device 1 shown in FIG. 1), the method comprising:
 	identifying that a plurality of actions are to be performed by the POS device according to one or more setting of the POS device ([0165], Fig. 15: at the same time when printing is started in Step S41, CPU 21 performs the turning off and attenuating control of backlight 46 in Step S42 and may perform a process for interrupting touch panel 3D (that is, a detection process of the input operation of a screen user interface (UI) and a display process of a screen or the like such as a graphic process and a driving a liquid crystal display plate driver) at the same time (S42A). See also [0157]-[0159]); 
 	calculating a first resource utilization rate corresponding to the performance of the plurality of actions ([0165]: at the same time when printing is started in Step S41, CPU 21 performs the turning off and attenuating control of backlight 46 in Step S42 and may perform a process for interrupting touch panel 3D (that is, a detection process of the input operation of a screen user interface (UI) and a display process of a screen or the like such as a graphic process and a driving a liquid crystal display plate driver) at the same time (S42A)…When the process in a state of the non-visible of the display contents or in a state where it is difficult to recognize the display content is performed during the print portion, the power to be used for turning on backlight 46, graphic processing or driving of the liquid crystal display plate can be reduced. Accordingly, the power consumption of overall payment terminal device during the printing operation required of a large power consumption in particular is reduced. Accordingly, the total amount of the current flowing into the AC adapter also reduced, and the size thereof is reduced), where power consumption reduced is intercepted as equivalent to resource utilization rate,
 	identifying that the first resource utilization rate [reduced] ([0165], [0174]: the power consumption of overall payment terminal device during the printing operation required of a large power consumption in particular is reduced); and
 	causing the POS device to perform the plurality of actions serially at least in part by changing the one or more setting of the POS device automatically ([0165]-[0170], Fig. 15: At the same time when printing is started in Step S41, CPU 21 performs the turning off and attenuating control of backlight 46 in Step S42 and may perform a process for interrupting touch panel 3D (that is, a detection process of the input operation of a screen user interface (UI) and a display process of a screen or the like such as a graphic process and a driving a liquid crystal display plate driver) at the same time (S42A). In the other words, in the interrupt process of the screen UI (that is, the interrupt process of touch panel 3D), CPU 21 stops a detection of the touch input operation by touch input detector 3C. In addition, the display of the screen (for example, the screen relating to the payment processing) by display 3B is interrupted...Accordingly, the power consumption of overall payment terminal device during the printing operation required of a large power consumption in particular is reduced. Accordingly, the total amount of the current flowing into the AC adapter also reduced, and the size thereof is reduced….In addition, when the printing in Step S43 is finished, CPU 21 turns on backlight 46 in Step S44 and performs a process for releasing the interrupt of the screen UI (touch panel 3D) (S44A)).	
 	Sasaki does not disclose:
 	identifying that a plurality of actions are to be performed in parallel; determining a plurality of resource utilization rates corresponding to the plurality of actions, wherein each of the plurality of resource utilization rates corresponds to performance of one of the plurality of actions by the POS device; calculating a first estimated resource utilization rate corresponding to performance of the plurality of actions in parallel by the POS device based on a sum of the plurality of resource utilization rates; identifying that the first estimated resource utilization rate exceeds a threshold resource utilization rate; and causing the POS device to perform the plurality of actions serially at least in part by changing the one or more settings of the POS device automatically in response to identifying that the first estimated resource utilization rate exceeds the threshold resource utilization rate.  
 	However, Nakamura discloses:
 	 identifying that a plurality of actions are to be performed in parallel ([0007],  [0037]: perform printing operations simultaneously. See also [0011], [0083]);
 	determining a plurality of resource utilization rates corresponding to the plurality of actions, wherein each of the plurality of resource utilization rates corresponds to performance of one of the plurality of actions by the POS device ([0009], [0011]: obtain the total power consumption of the other printing apparatuses by referring to the power consumption values stored in the storage unit upon receipt of a print instruction from any of the external apparatuses; inhibit the printing apparatus from executing the printing operation when an expected power exceeds a predetermined allowable value, the expected power being obtained as the sum of the calculated total power consumption and the power consumption of the printing apparatus during the printing operation; and allow the printing apparatus to execute the printing operation when the expected power is equal to or below the predetermined allowable value. See also [0045], [0075]); 
 	calculating a first estimated resource utilization rate corresponding to performance of the plurality of actions in parallel by the POS device based on a sum of the plurality of resource utilization rates; identifying that the first estimated resource utilization rate exceeds a threshold resource utilization rate ([0007], [0009]-[0011]: the total power consumption by the printing apparatuses in some situations exceeds the maximum allowable power of the power supply system depending on the number of printing apparatuses which perform printing operations simultaneously…and/or calculating a sum of power usages of the printing apparatuses that are expected to be concurrently in printing operations; and regulating the printing operation of at least one of the printing apparatus when the calculated sum exceeds a predetermined allowable value…Further, [0045]: estimating a total power consumption); and 
 	causing the POS device to perform the plurality of actions serially at least in part by changing the one or more settings of the POS device automatically in response to identifying that the first estimated resource utilization rate exceeds the threshold resource utilization rate ([0011], [0045]: regulating the printing operation of at least one of the printing apparatus when the calculated sum exceeds a predetermined allowable value …print job manager 515 as a print execution controller has a function of estimating a total power consumption of other printers 4 and 6 and a power consumption required for a printing operation of printer 5 upon receipt of print instructions…[0048]-[0049]: when multiple print instructions are transmitted to multiple printers 4 to 6 during the print time sharing operation but printing operations at printers 4 to 6 cannot be executed all at once due to the power usage limit, print job manager 515 sequentially performs printing operations within the limitation of the maximum usable power while using the specified number of sheets as a unit. In this event, for example, printer 5 suspends printing once after printing for the specified number of sheets is finished, enters a print wait state, and causes another printer (printer 4 or 6) in a print wait state to execute printing. Thus, upon receipt of the print instruction, each of printers 4 to 6 divides the print data into units of the specified number of sheets and sequentially prints the divided print data…Further, [0083]: calculates an expected power value exceeds the allowable value. See also [0037], [0061]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sasaki to use identifying that a plurality of actions are to be performed in parallel; determining a plurality of resource utilization rates corresponding to the plurality of actions, wherein each of the plurality of resource utilization rates corresponds to performance of one of the plurality of actions by the POS device; calculating a first estimated resource utilization rate corresponding to performance of the plurality of actions in parallel by the POS device based on a sum of the plurality of resource utilization rates; identifying that the first estimated resource utilization rate exceeds a threshold resource utilization rate; and causing the POS device to perform the plurality of actions serially at least in part by  as taught by Nakamura. The motivation for doing so would have been in order to apply the monitoring methodology of power usage as known in the art and taught by Nakamura in a point of sale system such as that of Sasaki, thereby, managing total power consumption of the point of sale device (Nakamura, [0008]).

8.	Regarding claim 7, Sasaki in view of Nakamura disclose the method of claim 5 as disclosed above. 
 	Sasaki further discloses determining a second resource utilization rate corresponding to the plurality of actions being performed serially by the POS device ([0165]-[0170]: when the process in a state of the non-visible of the display contents or in a state where it is difficult to recognize the display content is performed during the print portion, the power to be used for turning on backlight 46, graphic processing or driving of the liquid crystal display plate can be reduced. Accordingly, the power consumption of overall payment terminal device during the printing operation required of a large power consumption in particular is reduced. Accordingly, the total amount of the current flowing into the AC adapter also reduced, and the size thereof is reduced).
 	Sasaki does not disclose:
 	determining a second estimated resource utilization rate corresponding to the plurality of actions being performed serially; and identifying that the second estimated resource utilization rate does not exceed the threshold resource utilization rate.  
 	However, Nakamura discloses:
([0045]: print job manager 515 as a print execution controller has a function of estimating a total power consumption of other printers 4 and 6 and a power consumption required for a printing operation of printer 5 upon receipt of print instructions…[0048]-[0049]: print job manager 515 controls the timing for printer 5 to execute the printing operation so that the total power consumption of other printers 4 and 6 and the power usage required for the printing operation of printer 5 does not exceed the maximum usable power registered in setting information storage unit 521…when multiple print instructions are transmitted to multiple printers 4 to 6 during the print time sharing operation but printing operations at printers 4 to 6 cannot be executed all at once due to the power usage limit, print job manager 515 sequentially performs printing operations within the limitation of the maximum usable power while using the specified number of sheets as a unit. In this event, for example, printer 5 suspends printing once after printing for the specified number of sheets is finished, enters a print wait state, and causes another printer (printer 4 or 6) in a print wait state to execute printing. Thus, upon receipt of the print instruction, each of printers 4 to 6 divides the print data into units of the specified number of sheets and sequentially prints the divided print data).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sasaki to use determining a second estimated resource utilization rate corresponding to the plurality of actions being performed serially ; and identifying that the second estimated 

9.	Regarding claim 8, Sasaki in view of Nakamura disclose the method of claim 5 as disclosed above. 
 	Sasaki further discloses wherein causing the POS device to perform the plurality of actions serially prevents an actual resource utilization rate of the POS device from exceeding ([0165]-[0170]: when the process in a state of the non-visible of the display contents or in a state where it is difficult to recognize the display content is performed during the print portion, the power to be used for turning on backlight 46, graphic processing or driving of the liquid crystal display plate can be reduced. Accordingly, the power consumption of overall payment terminal device during the printing operation required of a large power consumption in particular is reduced. Accordingly, the total amount of the current flowing into the AC adapter also reduced, and the size thereof is reduced).
 	Sasaki does not disclose:
 	prevent an actual resource utilization rate exceeding the threshold resource utilization rate.  
 	However, Nakamura discloses:
 ([0045], [0048]-[0049]: print job manager 515 controls the timing for printer 5 to execute the printing operation so that the total power consumption of other printers 4 and 6 and the power usage required for the printing operation of printer 5 does not exceed the maximum usable power registered in setting information storage unit 521).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sasaki to use prevent an actual resource utilization rate exceeding the threshold resource utilization rate as taught by Nakamura. The motivation for doing so would have been in order to apply the monitoring methodology of power usage as known in the art and taught by Nakamura in a point of sale system such as that of Sasaki, thereby, managing total power consumption of the point of sale device (Nakamura, [0008]).

10.	Regarding claim 9, Sasaki in view of Nakamura disclose the method of claim 5 as disclosed above. 
 	Sasaki further discloses wherein identifying that the first resource utilization rate [reduced] ([0165]: the power consumption of overall payment terminal device during the printing operation required of a large power consumption in particular is reduced. Accordingly, the total amount of the current flowing into the AC adapter also reduced, and the size thereof is reduced).
 	Sasaki does not disclose:

 	However, Nakamura discloses:
 	 wherein identifying that the first estimated resource utilization rate exceeds the threshold resource utilization rate includes identifying that the first estimated resource utilization rate falls within a resource utilization range ([0009]: obtain the total power consumption of the other printing apparatuses by referring to the power consumption values stored in the storage unit upon receipt of a print instruction from any of the external apparatuses; inhibit the printing apparatus from executing the printing operation when an expected power exceeds a predetermined allowable value, the expected power being obtained as the sum of the calculated total power consumption and the power consumption of the printing apparatus during the printing operation; and allow the printing apparatus to execute the printing operation when the expected power is equal to or below the predetermined allowable value…Further, [0045]: print job manager 515 as a print execution controller has a function of estimating a total power consumption of other printers 4 and 6 and a power consumption required for a printing operation of printer 5 upon receipt of print instructions from external apparatuses 2 and 3. Print job manager 515 also has a function of controlling the timing of printing operation of printer 5 so that the estimated value does not exceed maximum usable power that is an allowable value based on the rated current of breaker).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sasaki to  as taught by Nakamura. The motivation for doing so would have been in order to apply the monitoring methodology of power usage as known in the art and taught by Nakamura in a point of sale system such as that of Sasaki, thereby, managing total power consumption of the point of sale device (Nakamura, [0008]).

11.	Regarding claim 10, Sasaki in view of Nakamura disclose the method of claim 5 as disclosed above. 
 	Sasaki further discloses wherein the first resource utilization rate is a power draw rate ([0165]: the power consumption of overall payment terminal device during the printing operation required of a large power consumption in particular is reduced).
 	Sasaki does not disclose:
 	wherein the first estimated resource utilization rate is an estimated power draw rate, and wherein the threshold resource utilization rate is a threshold power draw rate.  
 	However, Nakamura discloses:
 	 wherein the first estimated resource utilization rate is an estimated power draw rate, and wherein the threshold resource utilization rate is a threshold power draw rate ([0009], [0011]: calculating a sum of power usages of the printing apparatuses that are expected to be concurrently in printing operations; and regulating the printing operation of at least one of the printing apparatus when the calculated sum exceeds a predetermined allowable value).


12.	Regarding claim 12, Sasaki in view of Nakamura disclose the method of claim 5 as disclosed above. 
 	Sasaki further discloses wherein the POS device includes a plurality of components, and wherein each of the plurality of actions are performed by different subsets of the plurality of components of the POS device ([0013], Fig. 15: a card payment terminal device of the present disclosure includes a payment processor that performs payment processing; a printer that prints information relating to the payment processing; a display that displays a screen relating to the payment processing; an illuminator that illuminates the display; and a controller which is configured to attenuate or turn off the illuminator during printing of information relating to the payment processing by the printer).

13.	Regarding claim 13, Sasaki in view of Nakamura disclose the method of claim 12 as disclosed above. 
 ([0013]: a card payment terminal device of the present disclosure includes a payment processor that performs payment processing).

14.	Regarding claim 14, Sasaki in view of Nakamura disclose the method of claim 12 as disclosed above. 
 	Sasaki further discloses wherein the plurality of components of the POS device include a printer of the POS device ([0013]: a card payment terminal device of the present disclosure includes…a printer that prints information relating to the payment processing).

15.	Regarding claim 15, Sasaki in view of Nakamura disclose the method of claim 14 as disclosed above. 
 	Sasaki further discloses identifying that the printer is to print with a printer setting set to a first printer setting value; and the printer setting value associated with a lower resource utilization rate, causing the printer to print with the printer setting set to the printer setting value ([0165]-[0170]: At the same time when printing is started in Step S41, CPU 21 performs the turning off and attenuating control of backlight 46 in Step S42 and may perform a process for interrupting touch panel 3D (that is, a detection process of the input operation of a screen user interface (UI) and a display process of a screen or the like such as a graphic process and a driving a liquid crystal display plate driver) at the same time (S42A)….Accordingly, the power consumption of overall payment terminal device during the printing operation required of a large power consumption in particular is reduced). 
 	Sasaki does not disclose:
 	changing a printer setting from the first printer setting value to a second printer setting value, the second printer setting value associated with a lower estimated resource utilization rate than the first printer setting value, causing the printer to print with the printer setting set to the second printer setting value.
 	However, Nakamura discloses:
 	 changing a printer setting from the first printer setting value to a second printer setting value, the second printer setting value associated with a lower estimated resource utilization rate than the first printer setting value, causing the printer to print with the printer setting set to the second printer setting value ([0010]: a print instruction controller configured to, upon receipt of the print instruction to any one of the printing apparatuses, adjust the timing of transmitting the print data to the printing apparatus by referring to the power consumption values stored in the storage unit so that the total power consumption of the printing apparatuses expected to be concurrently in printing operation does not exceed a predetermined allowable value…Further, [0042], [0048]-[0049]: print job manager 515 as a print execution controller has a function of estimating a total power consumption of other printers 4 and 6 and a power consumption required for a printing operation of printer 5 upon receipt of print instructions from external apparatuses 2 and 3. Print job manager 515 also has a function of controlling the timing of printing operation of printer 5 so that the estimated value does not exceed maximum usable power that is an allowable value based on the rated current of breaker).


16.	Regarding claim 16, Sasaki in view of Nakamura disclose the method of claim 5 as disclosed above. 
 	Sasaki further discloses identifying one or more additional actions other than the plurality of actions; and causing the POS device to perform the one or more additional actions while the POS device performs the plurality of actions serially ([0165]-[0170], Fig. 15: At the same time when printing is started in Step S41, CPU 21 performs the turning off and attenuating control of backlight 46 in Step S42 and may perform a process for interrupting touch panel 3D (that is, a detection process of the input operation of a screen user interface (UI) and a display process of a screen or the like such as a graphic process and a driving a liquid crystal display plate driver) at the same time (S42A). In the other words, in the interrupt process of the screen UI (that is, the interrupt process of touch panel 3D), CPU 21 stops a detection of the touch input operation by touch input detector 3C. In addition, the display of the screen (for example, the screen relating to the payment processing) by display 3B is interrupted...Accordingly, the power consumption of overall payment terminal device during the printing operation required of a large power consumption in particular is reduced. Accordingly, the total amount of the current flowing into the AC adapter also reduced, and the size thereof is reduced…In addition, when the printing in Step S43 is finished, CPU 21 turns on backlight 46 in Step S44 and performs a process for releasing the interrupt of the screen UI (touch panel 3D) (S44A). That is, CPU 21 releases a state of the non-visible of the display contents of the screen (display) of the screen UI or the state where it is difficult to recognize the display contents…In addition, since payment terminal device 1 temporally stops the function of touch panel 3D including touch input detector 3C for detecting the input operation with respect to the screen relating to the payment processing).
 	Sasaki does not disclose:
 	perform the one or more additional actions in parallel with one of the plurality of actions while the POS device performs the plurality of actions serially.  
 	However, Nakamura discloses:
 	 perform the one or more additional actions in parallel with one of the plurality of actions while the POS device performs the plurality of actions serially ([0037], [0045]: two or three printers start their printing operations simultaneously…In printing system S1, each of printers 4 to 6 is provided with a function to detect the operating condition of the other printers by communicating therewith over LAN 1 and to adjust the timing of printing operation with the other printers….Further, [0083]: three printers 4 to 6 receive print instructions at times t1, t2 and t5, respectively. Between time t1 and time t4, the number of the printers simultaneously receiving the print instructions is two or less. Thus, printers 4 and 5 both start split printing operations without entering the print wait state (P41, P51, P42 and P52). Next, when printer 6 receives the print instruction at time t5, no printer is in the print wait state. Thus, printer 6 calculates an expected power if printer 6 starts printing. Since the calculated value exceeds the allowable value, printer 6 registers itself in the print waiting list and enters the print wait state. Printer 6 waits until the printing operations of the other printers are completed and the in-use power decreases. When split printing P42 at printer 4 is completed at time t6, printer 4 registers itself in the print waiting list and enters the print wait state, since printer 6 has been registered in the print waiting list. As a result, the in-use power is reduced by an amount corresponding to the power usage of printer 4. Thus, printer 6 goes out of the print wait state, and starts a split printing operation (P61)).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sasaki to use perform the one or more additional actions in parallel with one of the plurality of actions while the POS device performs the plurality of actions serially as taught by Nakamura. The motivation for doing so would have been in order to apply the monitoring methodology of power usage as known in the art and taught by Nakamura in a point of sale system such as that of Sasaki, thereby, managing total power consumption of the point of sale device (Nakamura, [0008]).

  	Regarding claim 18, Sasaki discloses a system for ordering actions, the system comprising: a memory storing instructions; and a processor that executes the instructions ([0047]: payment terminal device 1 shown in FIG. 1), wherein execution of the instructions by the processor causes the processor to:
  	identify that a plurality of actions are to be performed by one or more components according to one or more settings associated with the one or more components ([0165], Fig. 15: at the same time when printing is started in Step S41, CPU 21 performs the turning off and attenuating control of backlight 46 in Step S42 and may perform a process for interrupting touch panel 3D (that is, a detection process of the input operation of a screen user interface (UI) and a display process of a screen or the like such as a graphic process and a driving a liquid crystal display plate driver) at the same time (S42A). See also [0157]-[0159]);
 	calculate a first resource utilization rate corresponding to performance of the plurality of actions ([0165]: at the same time when printing is started in Step S41, CPU 21 performs the turning off and attenuating control of backlight 46 in Step S42 and may perform a process for interrupting touch panel 3D (that is, a detection process of the input operation of a screen user interface (UI) and a display process of a screen or the like such as a graphic process and a driving a liquid crystal display plate driver) at the same time (S42A)…When the process in a state of the non-visible of the display contents or in a state where it is difficult to recognize the display content is performed during the print portion, the power to be used for turning on backlight 46, graphic processing or driving of the liquid crystal display plate can be reduced. Accordingly, the power consumption of overall payment terminal device during the printing operation required of a large power consumption in particular is reduced. Accordingly, the total amount of the current flowing into the AC adapter also reduced, and the size thereof is reduced), where power consumption reduced is intercepted as equivalent to resource utilization rate,
 	identifying that the first resource utilization rate [reduced] ([0165], [0174]: the power consumption of overall payment terminal device during the printing operation required of a large power consumption in particular is reduced); and
 	causing performance of the plurality of actions serially by the one or more components at least in part by changing the one or more setting associated with one or more components automatically ([0165]-[0170], Fig. 15: At the same time when printing is started in Step S41, CPU 21 performs the turning off and attenuating control of backlight 46 in Step S42 and may perform a process for interrupting touch panel 3D (that is, a detection process of the input operation of a screen user interface (UI) and a display process of a screen or the like such as a graphic process and a driving a liquid crystal display plate driver) at the same time (S42A). In the other words, in the interrupt process of the screen UI (that is, the interrupt process of touch panel 3D), CPU 21 stops a detection of the touch input operation by touch input detector 3C. In addition, the display of the screen (for example, the screen relating to the payment processing) by display 3B is interrupted...Accordingly, the power consumption of overall payment terminal device during the printing operation required of a large power consumption in particular is reduced. Accordingly, the total amount of the current flowing into the AC adapter also reduced, and the size thereof is reduced….In addition, when the printing in Step S43 is finished, CPU 21 turns on backlight 46 in Step S44 and performs a process for releasing the interrupt of the screen UI (touch panel 3D) (S44A)).	
 	Sasaki does not disclose:
 	identify that a plurality of actions are to be performed in parallel; determine a plurality of resource utilization rates corresponding to the plurality of actions, wherein each of the plurality of resource utilization rates corresponds to performance of one of the plurality of actions by the one or more components; calculate a first estimated resource utilization rate corresponding to performance of the plurality of actions in parallel by the one or more components based on a sum of the plurality of resource utilization rates; identifying that the first estimated resource utilization rate exceeds a threshold resource utilization rate; and cause performance of the plurality of actions serially by the one or more components at least in part by changing the one or more settings of the associated with the one or more components automatically in response to identifying that the first estimated resource utilization rate exceeds the threshold resource utilization rate.  
 	However, Nakamura discloses:
 	 identify that a plurality of actions are to be performed in parallel ([0007],  [0037]:  perform printing operations simultaneously. See also [0011], [0083]);
 	determine a plurality of resource utilization rates corresponding to the plurality of actions, wherein each of the plurality of resource utilization rates corresponds to performance of one of the plurality of actions by the one or more components ([0009], [0011]: obtain the total power consumption of the other printing apparatuses by referring to the power consumption values stored in the storage unit upon receipt of a print instruction from any of the external apparatuses; inhibit the printing apparatus from executing the printing operation when an expected power exceeds a predetermined allowable value, the expected power being obtained as the sum of the calculated total power consumption and the power consumption of the printing apparatus during the printing operation; and allow the printing apparatus to execute the printing operation when the expected power is equal to or below the predetermined allowable value. See also [0045], [0075]); 
 	calculate a first estimated resource utilization rate corresponding to performance of the plurality of actions in parallel by the one or more components based on a sum of the plurality of resource utilization rates; identifying that the first estimated resource utilization rate exceeds a threshold resource utilization rate ([0007], [0009]-[0011]: the total power consumption by the printing apparatuses in some situations exceeds the maximum allowable power of the power supply system depending on the number of printing apparatuses which perform printing operations simultaneously…and/or calculating a sum of power usages of the printing apparatuses that are expected to be concurrently in printing operations; and regulating the printing operation of at least one of the printing apparatus when the calculated sum exceeds a predetermined allowable value…Further, [0045]: estimating a total power consumption); and 
 	cause performance of the plurality of actions serially by the one or more components at least in part by changing the one or more settings of the associated with the one or more components automatically in response to identifying that the first estimated resource utilization rate exceeds the threshold resource utilization rate ([0011], [0045]: regulating the printing operation of at least one of the printing apparatus when the calculated sum exceeds a predetermined allowable value …print job manager 515 as a print execution controller has a function of estimating a total power consumption of other printers 4 and 6 and a power consumption required for a printing operation of printer 5 upon receipt of print instructions…[0048]-[0049]: when multiple print instructions are transmitted to multiple printers 4 to 6 during the print time sharing operation but printing operations at printers 4 to 6 cannot be executed all at once due to the power usage limit, print job manager 515 sequentially performs printing operations within the limitation of the maximum usable power while using the specified number of sheets as a unit. In this event, for example, printer 5 suspends printing once after printing for the specified number of sheets is finished, enters a print wait state, and causes another printer (printer 4 or 6) in a print wait state to execute printing. Thus, upon receipt of the print instruction, each of printers 4 to 6 divides the print data into units of the specified number of sheets and sequentially prints the divided print data…Further, [0083]: calculates an expected power value exceeds the allowable value. See also [0037], [0061]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sasaki to use identify that a plurality of actions are to be performed in parallel; determine a plurality of resource utilization rates corresponding to the plurality of actions, wherein each of the plurality of resource utilization rates corresponds to performance of one of the plurality of actions by the one or more components; calculate a first estimated resource utilization rate corresponding to performance of the plurality of actions in parallel by the one or more components based on a sum of the plurality of resource 

18.	Regarding claim 19, Sasaki in view of Nakamura disclose the system of claim 18 as disclosed above. 
 	Sasaki further discloses wherein the one or more components include the processor ([0013]: a card payment terminal device of the present disclosure includes a payment processor that performs payment processing).

19.	Regarding claim 20, Sasaki in view of Nakamura disclose the system of claim 18 as disclosed above. 
 	Sasaki further discloses wherein the first resource utilization rate is power draw rate ([0165]: the power consumption of overall payment terminal device during the printing operation required of a large power consumption in particular is reduced).
 	Sasaki does not disclose:

 	However, Nakamura discloses:
 	 wherein the first estimated resource utilization rate is an estimated power draw rate, and wherein the threshold resource utilization rate is a threshold power draw rate ([0009], [0011]: calculating a sum of power usages of the printing apparatuses that are expected to be concurrently in printing operations; and regulating the printing operation of at least one of the printing apparatus when the calculated sum exceeds a predetermined allowable value).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sasaki to use wherein the first estimated resource utilization rate is an estimated power draw rate, and wherein the threshold resource utilization rate is a threshold power draw rate as taught by Nakamura. The motivation for doing so would have been in order to apply the monitoring methodology of power usage as known in the art and taught by Nakamura in a point of sale system such as that of Sasaki, thereby, managing total power consumption of the point of sale device (Nakamura, [0008]).


20.	Regarding claim 21, Sasaki in view of Nakamura disclose the system of claim 18 as disclosed above. 
 	Sasaki further discloses determine a second resource utilization rate corresponding to the plurality of actions being performed serially by the one or more  ([0165]-[0170]: when the process in a state of the non-visible of the display contents or in a state where it is difficult to recognize the display content is performed during the print portion, the power to be used for turning on backlight 46, graphic processing or driving of the liquid crystal display plate can be reduced. Accordingly, the power consumption of overall payment terminal device during the printing operation required of a large power consumption in particular is reduced. Accordingly, the total amount of the current flowing into the AC adapter also reduced, and the size thereof is reduced).
 	Sasaki does not disclose:
 	determine a second estimated resource utilization rate corresponding to the plurality of actions being performed serially; and identify that the second estimated resource utilization rate does not exceed the threshold resource utilization rate.  
 	However, Nakamura discloses:
 	 determine a second estimated resource utilization rate corresponding to the plurality of actions being performed serially; and identify that the second estimated resource utilization rate does not exceed the threshold resource utilization rate ([0045]: print job manager 515 as a print execution controller has a function of estimating a total power consumption of other printers 4 and 6 and a power consumption required for a printing operation of printer 5 upon receipt of print instructions…[0048]-[0049]: print job manager 515 controls the timing for printer 5 to execute the printing operation so that the total power consumption of other printers 4 and 6 and the power usage required for the printing operation of printer 5 does not exceed the maximum usable power registered in setting information storage unit 521…when multiple print instructions are transmitted to multiple printers 4 to 6 during the print time sharing operation but printing operations at printers 4 to 6 cannot be executed all at once due to the power usage limit, print job manager 515 sequentially performs printing operations within the limitation of the maximum usable power while using the specified number of sheets as a unit. In this event, for example, printer 5 suspends printing once after printing for the specified number of sheets is finished, enters a print wait state, and causes another printer (printer 4 or 6) in a print wait state to execute printing. Thus, upon receipt of the print instruction, each of printers 4 to 6 divides the print data into units of the specified number of sheets and sequentially prints the divided print data).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sasaki to use determine a second estimated resource utilization rate corresponding to the plurality of actions being performed serially; and identify that the second estimated resource utilization rate does not exceed the threshold resource utilization rate as taught by Nakamura. The motivation for doing so would have been in order to apply the monitoring methodology of power usage as known in the art and taught by Nakamura in a point of sale system such as that of Sasaki, thereby, managing total power consumption of the point of sale device (Nakamura, [0008]).

21.  	Regarding claim 23, Sasaki discloses a non-transitory computer readable storage medium having embodied thereon a program, wherein the program is executable by a processor to perform a method of ordering actions ([0047]: payment terminal device 1 shown in FIG. 1), the method comprising:
  	identifying that a plurality of actions are to be performed by one or more components according to one or more settings associated with the one or more components ([0165], Fig. 15: at the same time when printing is started in Step S41, CPU 21 performs the turning off and attenuating control of backlight 46 in Step S42 and may perform a process for interrupting touch panel 3D (that is, a detection process of the input operation of a screen user interface (UI) and a display process of a screen or the like such as a graphic process and a driving a liquid crystal display plate driver) at the same time (S42A). See also [0157]-[0159]);
 	calculate a first resource utilization rate corresponding to performance of the plurality of actions ([0165]: at the same time when printing is started in Step S41, CPU 21 performs the turning off and attenuating control of backlight 46 in Step S42 and may perform a process for interrupting touch panel 3D (that is, a detection process of the input operation of a screen user interface (UI) and a display process of a screen or the like such as a graphic process and a driving a liquid crystal display plate driver) at the same time (S42A)…When the process in a state of the non-visible of the display contents or in a state where it is difficult to recognize the display content is performed during the print portion, the power to be used for turning on backlight 46, graphic processing or driving of the liquid crystal display plate can be reduced. Accordingly, the power consumption of overall payment terminal device during the printing operation required of a large power consumption in particular is reduced. Accordingly, the total amount of the current flowing into the AC adapter also reduced, and the size thereof is reduced), where power consumption reduced is intercepted as equivalent to resource utilization rate,
 ([0165], [0174]: the power consumption of overall payment terminal device during the printing operation required of a large power consumption in particular is reduced); and
 	causing the one or more components to perform the plurality of actions serially by at least in part by changing the one or more settings associated with one or more components automatically ([0165]-[0170], Fig. 15: At the same time when printing is started in Step S41, CPU 21 performs the turning off and attenuating control of backlight 46 in Step S42 and may perform a process for interrupting touch panel 3D (that is, a detection process of the input operation of a screen user interface (UI) and a display process of a screen or the like such as a graphic process and a driving a liquid crystal display plate driver) at the same time (S42A). In the other words, in the interrupt process of the screen UI (that is, the interrupt process of touch panel 3D), CPU 21 stops a detection of the touch input operation by touch input detector 3C. In addition, the display of the screen (for example, the screen relating to the payment processing) by display 3B is interrupted...Accordingly, the power consumption of overall payment terminal device during the printing operation required of a large power consumption in particular is reduced. Accordingly, the total amount of the current flowing into the AC adapter also reduced, and the size thereof is reduced….In addition, when the printing in Step S43 is finished, CPU 21 turns on backlight 46 in Step S44 and performs a process for releasing the interrupt of the screen UI (touch panel 3D) (S44A)).	
 	Sasaki does not disclose:
 	identifying that a plurality of actions are to be performed in parallel; determining a plurality of resource utilization rates corresponding to the plurality of actions, wherein 
 	However, Nakamura discloses:
 	 identifying that a plurality of actions are to be performed in parallel ([0007],  [0037]:  perform printing operations simultaneously. See also [0011], [0083]);
 	determining a plurality of resource utilization rates corresponding to the plurality of actions, wherein each of the plurality of resource utilization rates corresponds to performance of one of the plurality of actions by the one or more components ([0009], [0011]: obtain the total power consumption of the other printing apparatuses by referring to the power consumption values stored in the storage unit upon receipt of a print instruction from any of the external apparatuses; inhibit the printing apparatus from executing the printing operation when an expected power exceeds a predetermined allowable value, the expected power being obtained as the sum of the calculated total power consumption and the power consumption of the printing apparatus during the printing operation; and allow the printing apparatus to execute the printing operation when the expected power is equal to or below the predetermined allowable value. See also [0045], [0075]); 
 	calculating a first estimated resource utilization rate corresponding to performance of the plurality of actions in parallel by the one or more components based on a sum of the plurality of resource utilization rates; identifying that the first estimated resource utilization rate exceeds a threshold resource utilization rate ([0007], [0009]-[0011]: the total power consumption by the printing apparatuses in some situations exceeds the maximum allowable power of the power supply system depending on the number of printing apparatuses which perform printing operations simultaneously…and/or calculating a sum of power usages of the printing apparatuses that are expected to be concurrently in printing operations; and regulating the printing operation of at least one of the printing apparatus when the calculated sum exceeds a predetermined allowable value…Further, [0045]: estimating a total power consumption); and 
 	causing the one or more components to perform the plurality of actions serially at least in part by changing the one or more settings associated with the one or more components automatically in response to identifying that the first estimated resource utilization rate exceeds the threshold resource utilization rate ([0011], [0045]: regulating the printing operation of at least one of the printing apparatus when the calculated sum exceeds a predetermined allowable value …print job manager 515 as a print execution controller has a function of estimating a total power consumption of other printers 4 and 6 and a power consumption required for a printing operation of printer 5 upon receipt of print instructions…[0048]-[0049]: when multiple print instructions are transmitted to multiple printers 4 to 6 during the print time sharing operation but printing operations at printers 4 to 6 cannot be executed all at once due to the power usage limit, print job manager 515 sequentially performs printing operations within the limitation of the maximum usable power while using the specified number of sheets as a unit. In this event, for example, printer 5 suspends printing once after printing for the specified number of sheets is finished, enters a print wait state, and causes another printer (printer 4 or 6) in a print wait state to execute printing. Thus, upon receipt of the print instruction, each of printers 4 to 6 divides the print data into units of the specified number of sheets and sequentially prints the divided print data…Further, [0083]: calculates an expected power value exceeds the allowable value. See also [0037], [0061]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sasaki to use identifying that a plurality of actions are to be performed in parallel; determining a plurality of resource utilization rates corresponding to the plurality of actions, wherein each of the plurality of resource utilization rates corresponds to performance of one of the plurality of actions by the one or more components; calculating a first estimated resource utilization rate corresponding to performance of the plurality of actions in parallel by the one or more components based on a sum of the plurality of resource utilization rates; identifying that the first estimated resource utilization rate exceeds a threshold resource utilization rate; and causing the one or more components to perform the plurality of actions serially at least in part by changing the one or more settings associated with the one or more components automatically in response to identifying .



22.	Claims 6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki, in view of Nakamura, in further view of Derbyshire et al. US 2013/0254579 (hereinafter, Derbyshire).

23.	Regarding claim 6, Sasaki in view of Nakamura disclose the method of claim 5 as disclosed above. 
 	Sasaki further discloses detecting a measured temperature within a housing of the POS device ([0153]: a temperature inside the compact type payment terminal rapidly increases). Nakamura further discloses determining the resource utilization rate ([0011]: calculating a sum of power usages). 
 	Sasaki in view of Nakamura does not disclose:
 	determining the threshold resource utilization rate based on the measured temperature within the housing.
 	However, Derbyshire discloses:
 ([0048], [0135]-[0137]: The first curve 405 of graph 400 tracks electrical current associated with a battery 188 operating at a first temperature while the second curve 410 tracks electrical current associated with the same battery 188 operating at a second temperature…At higher temperatures, a battery 188 may support more current as indicated by the first curve 405. Meanwhile, at lower temperatures, the impedance for the same battery 188 increases….[and] the CP manager module may determine if the number of timing offsets and/or the number of power level adjustments has reached a predetermined threshold, see [0111]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sasaki in view of Nakamura to use determining the threshold resource utilization rate based on the measured temperature within the housing as taught by Derbyshire. The motivation for doing so would have been in order to apply the monitoring and managing methodology of a resource as known in the art and taught by Derbyshire in a point of sale system such as that of Sasaki in view of Nakamura, thereby, tracking available resources based on different parameters, such as temperature (Derbyshire, [0136]).

24.	Regarding claim 22, Sasaki in view of Nakamura disclose the system of claim 18 as disclosed above. 
 	Sasaki further discloses detecting a measured temperature within a housing that houses the one or more components ([0153]: a temperature inside the compact type payment terminal rapidly increases). Nakamura further discloses determining the resource utilization rate ([0011]: calculating a sum of power usages). 
 	Sasaki in view of Nakamura does not disclose:
 	determine the threshold resource utilization rate based on the measured temperature within the housing.
 	However, Derbyshire discloses:
 	 determine the threshold resource utilization rate based on the measured temperature within the housing ([0048], [0135]-[0137]: The first curve 405 of graph 400 tracks electrical current associated with a battery 188 operating at a first temperature while the second curve 410 tracks electrical current associated with the same battery 188 operating at a second temperature…At higher temperatures, a battery 188 may support more current as indicated by the first curve 405. Meanwhile, at lower temperatures, the impedance for the same battery 188 increases….[and] the CP manager module may determine if the number of timing offsets and/or the number of power level adjustments has reached a predetermined threshold, see [0111]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sasaki in view of Nakamura to use determine the threshold resource utilization rate based on the measured temperature within the housing as taught by Derbyshire. The motivation for doing so would have been in order to apply the monitoring and managing methodology of a resource as known in the art and taught by Derbyshire in a point of sale system such as that of Sasaki in view of Nakamura, thereby, tracking available resources based on different parameters, such as temperature (Derbyshire, [0136]).


25.	Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki, in view of Nakamura, in further view of Matsumoto US 2015/0254621 (hereinafter, Matsumoto).

26.	Regarding claim 11, Sasaki in view of Nakamura disclose the method of claim 5 as disclosed above. 
 	Sasaki further discloses identifying a resource utilization capability rate associated with the POS device ([0165]-[0174]: the power consumption of overall payment terminal device during the printing operation required of a large power consumption in particular is reduced). Nakamura further discloses determining the threshold resource utilization rate ([0009], [0075]: print job manager 515 judges whether or not the calculated expected power is equal to or below the allowable value...[and] when the expected power is higher than the allowable value…Further, [0079]: print job manager 515 similarly overwrites the in-use power with a value obtained by subtracting therefrom the power usage of the printer). 
 	Sasaki in view of Nakamura does not disclose:
 	determining the threshold resource utilization rate by subtracting a predetermined difference from the resource utilization capability rate.
 	However, Matsumoto discloses:
 	 “the battery residual capacity detection threshold value is set to THH, THM, and/or THL” (See, [0044]-[0049], Fig. 4).


27.	Regarding claim 24, Sasaki in view of Nakamura disclose the method of claim 10 as disclosed above.  
 	Sasaki in view of Nakamura does not disclose:
 	wherein the threshold power draw rate is associated with a brownout risk.
 	However, Matsumoto discloses:
 	 wherein the threshold power draw rate is associated with a brownout risk ([0044]: the battery terminal voltage falls below the operable power supply voltage).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sasaki in view of Nakamura to use wherein the threshold power draw rate is associated with a brownout risk as taught by Matsumoto. The motivation for doing so would have been in order to detect the battery residual capacity is lower than a required capacity (Matsumoto, [0089]).


28.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki, in view of Nakamura, in further view of Ash et al. US 2016/0335132 (hereinafter, Ash).

29.	Regarding claim 17, Sasaki in view of Nakamura disclose the method of claim 16 as disclosed above. 
 	Sasaki further discloses identifying one or more additional actions other than the plurality of actions ([0165]-[0170], Fig. 15: At the same time when printing is started in Step S41, CPU 21 performs the turning off and attenuating control of backlight 46 in Step S42 and may perform a process for interrupting touch panel 3D (that is, a detection process of the input operation of a screen user interface (UI) and a display process of a screen or the like such as a graphic process and a driving a liquid crystal display plate driver) at the same time (S42A). In the other words, in the interrupt process of the screen UI (that is, the interrupt process of touch panel 3D), CPU 21 stops a detection of the touch input operation by touch input detector 3C. In addition, the display of the screen (for example, the screen relating to the payment processing) by display 3B is interrupted. …In addition, since payment terminal device 1 temporally stops the function of touch panel 3D including touch input detector 3C for detecting the input operation with respect to the screen relating to the payment processing). Further, Nakamura discloses performance of the one or more additional actions in parallel with the one of the plurality of actions ([0011], [0037]: calculating a sum of power usages of the printing apparatuses that are expected to be concurrently in printing operations; and regulating the printing operation of at least one of the printing apparatus when the calculated sum exceeds a predetermined allowable value).
 	Sasaki in view of Nakamura does not disclose:
 	wherein a maximum number of parallel actions is not exceeded due to performance of the one or more additional actions in parallel with the one of the plurality of actions.
 	However, Ash discloses:
 	 wherein a maximum number of parallel actions is not exceeded due to performance of the one or more additional actions in parallel with the one of the plurality of actions ([0041]: the proposed adjustment to the number of processor threads may be limited so that the total of concurrently operating processor threads is limited so as to remain within a predetermined range, the lower value of which is a minimum number of concurrently operating processor threads. The upper value of the range of total concurrently operating processor threads may be defined by a predetermined maximum number of concurrently operating processor threads. See also (claim 7)).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sasaki in view of Nakamura to use wherein a maximum number of parallel actions is not exceeded due to performance of the one or more additional actions in parallel with the one of the plurality of actions as taught by Ash. The motivation for doing so would have been in order to apply the processing and managing methodology of actions as known in the art and taught by Ash in a point of sale system such as that of Sasaki in view of Nakamura, thereby, improving the performance of the device (Ash, [0017]).


Conclusion
30.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
  
31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/Eyob Hagos/								
Examiner, Art Unit 2864